Name: Council Directive 89/680/EEC of 21 December 1989 amending directive 77/536/EEC on the approximation of the laws of the member states relating to the roll-over protection structures of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: organisation of work and working conditions;  organisation of transport;  means of agricultural production;  European Union law;  technology and technical regulations
 Date Published: 1989-12-30

 Avis juridique important|31989L0680Council Directive 89/680/EEC of 21 December 1989 amending directive 77/536/EEC on the approximation of the laws of the member states relating to the roll-over protection structures of wheeled agricultural or forestry tractors Official Journal L 398 , 30/12/1989 P. 0026 - 0026 Finnish special edition: Chapter 13 Volume 19 P. 0124 Swedish special edition: Chapter 13 Volume 19 P. 0124 COUNCIL DIRECTIVEof 21 December 1989amending Directive 77/536/EEC on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors(89/680/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is necessary to adopt measures with the aim of progressively establishing the internal market over a period expiring on 31 December 1992; whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured; Whereas Article 9 of Directive 77/536/EEC (4), as last amended by Directive 87/354/EEC (5), limits the scope of the said Directive to wheeled agricultural or forestry tractors with a mass of between 1,5 and 4,5 tonnes; whereas an increase of 1,5 tonnes in the maximum mass as laid down at present would not entail any major disadvantages from the standpoint of safety on the roads and safety at work on the land; Whereas the roll-over protection structures of tractors with a mass of between 4,5 and 6 tonnes can be treated in the same way as those of tractors with a mass of between 1,5 and 4,5 tonnes and hence can be accorded the benefit of the same rules, HAS ADOPTED THIS DIRECTIVE: Article 1In the first line of the fourth indent of Article 9 of Directive 77/536/EEC, 'mass between 1,5 and 4,5 tonnes' is replaced by 'mass between 1,5 and 6 tonnes'. Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 12 months from 3 January 1990. They shall forthwith inform the Commission thereof. Article 3This Directive is addressed to the Member States. Done at Brussels, 21 December 1989. For the CouncilThe PresidentE. CRESSONOJ N ° C 256, 9. 10. 1989, p. 75. (1) OJ N ° C 324, 17. 12. 1988, p. 14. (2) OJ N ° C 120, 16. 5. 1989, p. 17, and (3) OJ N ° C 102, 24. 4. 1989, p. 8. (4) OJ N ° L 220, 29. 8. 1977, p. 1. (5) OJ N ° L 192, 11. 7. 1987, p. 43.